?DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.
 Response to Amendment
	Applicant’s amendments of claims 1 and 12 are acknowledged by the Examiner. 
	Applicant’s cancelation of claims 9 and 18 are acknowledged by the Examiner. 
	Applicant’s amendment made to the drawings Figure 3, is acknowledged by the Examiner.
	Applicant’s amendment of the specification is acknowledged by the Examiner. 
	Applicant’s cancelation of claims 9 and 18 have overcome the previous rejections under 35 U.S.C. 112(a). As such the rejection of claims 9-11, and 18-20 under 35 U.S.C. 112(a) has been withdrawn.
	Applicant’s amendment of claims 1 and 12 to define the desired angle has overcome the previous rejection under 35 U.S.C. 112(b). As such the rejections of claims 1-6, and 9-20 under 35 U.S.C. 112(b) has been withdrawn. 
Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive.  
In response to Applicant’s arguments that the amendment to the drawings and the specification better elucidate the limitations of the now amended claims 1 and 12. 
Examiner first respectfully asserts that Applicant’s amendments to the drawings present the new matter of the electromechanical subsystem being coupled to the upper portion and the two extendible legs, via the crossbar which as indicated in the Final rejection dated 09/01/2021 is considered to be new matter due to the fact that Applicant’s original specification filed 09/11/2019 Paragraph [0029] states “the electromechanical subsystem is mounted between the support plate and the legs”. Therefore Applicant’s originally filed specification does not provide support for the amended Figure 3, and as such the drawing objection will be upheld. 
Examiner also respectfully asserts that Applicant’s amendment to the specification also presents the new matter in Paragraph [0029] due to the fact that the newly amended specification presents the feature of the cross member 125 that is coupled to the two legs 1081 and 1082. Which also as stated in the final rejection of 09/01/2021, Applicant’s original disclosure does not reference, describe, depict, or contemplate any such cross member between the extendible legs. Therefore this amendment to the specification is considered to be new matter, and the objection of the specification will be upheld. 
Applicant is advised to cancel such features that are considered new matter from the claims, drawings, and specification to overcome new matter objections/rejections. Alternatively, Applicant may file a Continuation In Part (CIP) application, in which Applicant may include said features in the claims, figures, and specification which are being indicated in these, and previous objections/rejections as new matter.
In regards to Applicant’s arguments that the amendment of claims 1 and 12 to remove the term “desired angle” from the claims has overcome the rejection under 35 U.S.C. 112(b) is found to be persuasive. Therefore the rejection under 35 U.S.C. 112(b) of claims 1-6, and 9-20 has been withdrawn. 
Applicant’s arguments in reference to the combination of Hyde (US 9,591,902) and that Hyde does not disclose the limitations of the electromechanical subsystem of independent claims 1 and 12 are found to be not persuasive. Examiner first points out that Applicant is relying upon Hyde [Col 10 ln 57-67] and figures 4e-4f to make their arguments, but Examiner has not relied upon the portion cited by Applicant, and therefore this portion of the argument is considered moot. Second Examiner has not relied upon Hyde to teach the specifics of the electromechanical subsystem and the specifics will be addressed in the rejection below. 
With respect to Applicant’s arguments of the dependent claims and their allowability due to their dependency from the independent claims. Examiner respectfully disagrees and asserts that the new amendments to the independent claims have changed the scope of the independent claims requiring features that were previously in dependent claims 9 and 18 which the reference of Hyde was not relied upon to teach the features of. Thus a new rejection is made as will be discussed below, and therefore the dependent claims are not allowable at least due to the rejection of the independent claims 1 and 12. 
Specification
The amendments to the drawings figure 3 and specification paragraph [0029] filed 12/24/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the 
The added material of the drawings which is not supported by the original disclosure is as follows: The cross member (120) that is coupled to the two legs (1081 and 1082) and the attachment of the rack and pinion (124) to said cross member (120). Applicant’s original specification filed 09/11/2019 does not reference any such connection of the rack and pinion to a cross member connected to the two legs, nor does Applicant’s original disclosure obviate these features in a way that one of ordinary skill in the art would find the newly added features to be inherent to the previously filed drawings.
The added material of the specification which is not supported by the original disclosure is as follows: “the rack and pinion which is coupled to a cross member (125) that is coupled to the two legs (1081 and 1082). Applicant’s original specification filed 09/11/2019 does not reference any such connection of the rack and pinion to a cross member connected to the two legs, nor does Applicant’s original disclosure obviate these features in a way that one of ordinary skill in the art would find the newly added features to be inherent to the previously filed specification.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:   
The claim presents the limitation “a second angle of with respect” but does not present of what. Examiner recommends amending the claim to remove the term “of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Currently the claims 1 and 12 introduce the limitations of “wherein the electromechanical subsystem includes a stepper motor and a rack and pinion assembly coupled between the upper portion and the two extendible legs”. Applicant’s originally filed specification filed 09/11/2019 does not reference any such connection of the electromechanical subsystem being coupled between the upper portion specifically, nor does Applicant’s original disclosure obviate this features in a way that one of ordinary skill in the art would find the newly added features to be inherent to the previously filed drawings. Applicant’s originally filed specification paragraph [0029] instead states that “the electromechanical subsystem is mounted between the support plate and the legs”. Thus the connection of the electromechanical subsystem being coupled to the upper portion (upper portion being a feature also undefined by the originally filed specification, however an inferred upper portion of the extremity support can be seen in Applicant’s originally filed drawings). Thus Applicant’s newly amended claim limitations of claims 1 and 12 lack support in Applicant’s originally filed specification and are considered to be new matter. 
Claims  2-6, 10-11, 13-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 10-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 presents the limitation “the at least one hinge” in line 7. This limitation is considered to be unclear as to if “the at least one hinge” is included in the group of “two central hinges” as is presented in line 2 of the claim, or if the at least one hinge is separate from this group. For the purpose of examination, Examiner will interpret “the at least one hinge” of line 7 as being a part of the two central hinges presented earlier in the claim. 
Claim 10 is considered to be unclear, due to claim 10 depending from canceled claim 9, therefore it is unclear as to if claim 10 depends from claim 1 or a later dependent claim of claim 1. For the purpose of examination, Examiner will interpret claim 10 as being dependent on claim 1. 
Claim 12 presents the limitation “the at least one hinge” in line 6. This limitation is considered to be unclear as to if “the at least one hinge” is included in the group of “two central hinges” as is presented in line 4 of the claim, or if the at least one hinge is separate from this group. For the purpose of examination, Examiner will interpret “the at least one hinge” of line 7 as being a part of the two central hinges presented earlier in the claim.
Claim 12 recites the limitation "the electromechanical subsystem" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “an electromechanical subsystem”.
Claim 19 is considered to be unclear, due to claim 19 depending from canceled claim 18, therefore it is unclear as to if claim 19 depends from claim 12 or a later dependent claim of claim 12. For the purpose of examination, Examiner will interpret claim 19 as being dependent on claim 12. 
Claims 2-6, 11, 13-17, and 20 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Currently claim 10 depends from canceled claim 9, and claim 19 depends from canceled claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, Examiner will interpret these claims as being directly dependent from independent claims 1 and 12 respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 10, 12-14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0312306 A1), Hyde et al. (US 9,591,902 B1) (hereinafter Hyde) and Green Jr. et al. (US 7,697,971 B1) (hereinafter Green).
In regards to claim 1, Miller discloses an extremity support (10; see [0042]; see figure 1), comprising: 
an upper portion (as indicated by A in annotated figure 10c below) and a lower portion (as indicated by B in annotated figure 10c below) separated by two central hinges (left and right 22; see [0042]; see figure 10c);
the lower portion (B) defined by a plate (12; see [0042]; see figure 1; see figure 10c that 12 defines the indicated portion B) adaptable to be coupled to an extremity fixation apparatus (34; see [0043]; see figure 3), the plate (12) having a distal end (as indicated in annotated figures 10c below) and a proximal end (as indicated in annotated figure10c below), and a top surface (14; see [0042]; see figure 1) and a bottom surface (32; see [0042]; see figures 10b-c), wherein the top surface (14) of the plate (12) is adaptable to be coupled to the extremity fixation apparatus (34; see figure 6; where the top surface (not indicated by a reference numeral in figure 6) is coupled to 34); 
at least one hinge (see 112b interpretation above; 22; see [0042]; see figure 2) coupled to the bottom surface (32) and about the distal end  of the plate (12; see figure 10c that 22 is about the indicated distal end of 12); and 
at least two extendible legs (20; see [0042]; see figure 2), each articulable about a corresponding hinge (22) from a first angle of about 0° (see figure 5) with respect to the plate (12) to a second angle (see figure 14 that 20 extends to a second angle which differs from the first angle) with respect to the plate (12); 
each of the two extendible legs (20) configured to provide support for the plate (12) in the vertical direction at the second angle (see figure 6); 
and cycling the plate (12) from a first cyclic angle (see figure 7) to a second cyclic angle (see figure 8).  

	
    PNG
    media_image1.png
    515
    313
    media_image1.png
    Greyscale

Miller does not disclose an upper portion and a lower portion separated by two central hinges.
Miller does not disclose an electromechanical subsystem adapted to cycle the plate about the two central hinges from a first cyclic angle to a second cyclic angle as each defined with respect to the upper portion.
However, Hyde teaches an analogous extendable legs (250; see [Col 4 ln 61-67]; see Figure 8) wherein an electromechanical subsystem (810; see [Col 20 ln 10-34];see Figure 8) cycles the extendable legs (250) from a first height to a second height (see [Col 20 ln 10-34]), wherein the electromechanical subsystem (810) includes a stepper motor (see [Col 20 ln 10-34] in reference to the actuator being a stepper motor) for the purpose of extending and retracting the telescoping segments (see [Col 20 ln 10-34]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extendible legs as disclosed by Miller by including the electromechanical subsystem as taught by Hyde, in order to have provided improved extendable legs that can be cycled from a first height to a second height (See [Col 20 ln 10-34]) thereby eliminating the need for the user to directly adjust the height of the extendible legs themselves, and thus increasing the ease of use for the device. 
Thus, as now combined Miller as now modified by Hyde discloses extendable legs for cycling the plate from a first cyclic angle to a second cyclic angle (see Miller figures 7 and 8) an upper and lower portion separated by two central hinges (see Miller annotated figure 10c above) and an electromechanical subsystem for cycling the extendible legs from a first height to a second height (see discussion of Hyde above). Thus it would be obvious to one of ordinary skill in the art that the combination of Miller as now modified by Hyde discloses the claimed limitations of an electromechanical subsystem adapted to cycle the plate about the two central hinges from a first cyclic angle to a second cyclic angle as each defined with respect to the upper portion as discussed. 
Miller as now modified by Hyde does not explicitly disclose wherein the electromechanical subsystem includes a rack and pinion assembly.
However, Green teaches an analogous electromechanical subsystem (140-142; see [Col 3 ln 13-24]; see Figure 2a and 2b) for changing an elevation of an analogous support plate (120; see [Col 3 ln 13-24]; see Figure 1; 120 being a smooth flat piece of material is therefore construed to be a plate); wherein the electromechanical subsystem (140-142) includes a stepper motor (see [Col 3 ln 13-24]) and a rack and pinion assembly (see [Col 3 ln 45-50]) for the purpose of facilitating linear movement along linear axis of the device (see [Col 3 ln 62-Col 4 ln 8]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromechanical subsystem as disclosed by Miller as now modified by Hyde by including the rack and pinion assembly actuated by the analogous stepper motor as taught by Green in order to have provided an improved electromechanical subsystem that would add the benefit of facilitating linear movement along linear axis of the device (see [Col 3 ln 62-Col 4 ln 8]).
Miller as now modified by Hyde, and Green still does not explicitly disclose wherein the electromechanical subsystem is coupled between the upper portion and the two extendible legs. However, one of ordinary skill in the art would recognize that the electromechanical subsystem as taught by Hyde is located above the extendible legs (250; see figure 8). Thus the electromechanical subsystem as now combined would be positioned similarly above the extendible legs of Miller (positioned as indicated in Miller annotated figure 14 below) which as can be seen in the figure is between the upper portion and the two extendible legs. Therefore as now combined Miller as now modified by Hyde, and Green meets the limitation wherein the electromechanical subsystem is coupled between the upper portion and the two extendible legs. 

    PNG
    media_image2.png
    931
    757
    media_image2.png
    Greyscale

In regards to claim 2, Miller as now modified by Hyde and Green discloses the invention as discussed above.
Miller further discloses wherein the plate (12) is coupled to the extremity fixation apparatus (34) by one or more straps (30; see [0048]; see figures 5 and 6).
In regards to claim 3, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller further discloses wherein the extremity fixation apparatus (34) can be any one of: a leg brace, a leg cast, or an arm cast (see [0050] in reference to footwear being an orthotic boot, which is considered to be a leg brace; see figures 5 and 6).
In regards to claim 5, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller further discloses wherein the at least two extendible legs (20) are made from one or more of metal, and plastic (see [0046]).
In regards to claim 6, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller further discloses further comprising at least two folding members (45; see [0057]; see figure 11) coupled to the bottom side (32) of the plate (12; see figure 11) and each configured to receive a corresponding of the at least two extendible legs (20) in the first angle (stored configuration; see [0057]; see figures 9 and 11).
In regards to claim 10, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller as now modified by Hyde, and Green does not disclose a positional sensor providing angular position of the plate. 
However, Green further teaches a positional sensor (sensor coupled to 142; see [Col 5 ln 45-54]; see Figure 2A) providing angular position of the plate (120; see [Col 5 ln 45-54] in reference to sensing the degree of rotation of 120) for the purpose of sensing the angular position of the plate (see [Col 5 ln 45-54]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the extremity support as disclosed by Miller as now modified by Hyde, and Green by including the positional sensor as further taught by Green in order to have provided an improved extremity support that senses that angular position of the plate (see [Col 5 ln 45-54]) thereby adding the further benefit of allowing the user to precisely determine the angle in which the user would want to set the plate at.
In regards to claim 12, Miller discloses A method of providing support for an extremity fixation apparatus (34; see [Abstract], [0043] and [0048]; see Figure 3), comprising: 
providing an extremity support (10; see [0042]; see Figure 1) having an upper portion (as indicated by A in annotated figure 10c above) and a lower portion (as indicated by B in annotated figure 10c above) separated by two central hinges (left and right 22; see [0042]; see figure 10c)  the lower portion (B) defined by a plate (12; see [0042]; see Figure 1; see also figure 10c that 12 defines indicated portion B), wherein the plate (12) has a top surface (14; see [0042]; see Figure 1), a bottom surface (32; see [0042]; see Figures 10B-C), a proximal end (as indicated in annotated Figures 10C above), a distal end (as indicated in annotated Figure 10C above), wherein the extremity support (10) further comprises at least one hinge (see 112b interpretation above; 22; see [0042]; see Figure 2) coupled to the bottom surface (32) and about the distal end of the plate (12; see figure 10c that 22 is about the indicated distal end of 12), and at least two extendible legs (20; see [0042]; see Figure 2) configured to articulate about a corresponding hinge (22) of the at least one hinge (22; see Figures 5 and 6) from a first angle of about 0° (stored configuration; see [0050]; see Figure 5; 20 being stored and parallel to the device is construed to be a first angle) with respect to the plate (12) to a second angle (deployed configuration; see [0045]; see Figure 6; 20 being deployed and extended is construed to be a desired angle) of about 120° (see figure 14 that the deployed configuration has the extendible legs extended to an angle of about 120°) with respect to the plate (12);  
coupling the extremity support (10) to said extremity fixation apparatus (34; see [0050]; see Figure 5); 
adjusting the extremity support (10) to fit a user's extremity (see [Abstract] in reference to “The base plate is adaptable to attach with the user's leg or footwear”; this statement is construed to be the device is capable of adjustments such that the device fits a user’s leg or footwear); and 
deploying the at least two extendible legs (20) from the first angle (stored configuration) to the second angle (deployed configuration) such that the at least two extendible legs (20) support the user's extremity (see Figures 5 and 6); and 
and cycling the plate (12) from a first cyclic angle (see figure 7) to a second cyclic angle (see figure 8).
Miller does not disclose electromechanically cycling the plate about the two central hinges from a first cyclic angle to a second cyclic angle as each defined with respect to the upper portion, wherein the electromechanical .
However, Hyde teaches an analogous extendable legs (250; see [Col 4 ln 61-67]; see Figure 8) wherein an electromechanical subsystem (810 (stepper motor); see [Col 20 ln 10-34];see Figure 8) electromechanically cycles the extendable legs (250) from a first height to a second height (see [Col 20 ln 10-34]) for the purpose of extending and retracting the telescoping segments (see [Col 20 ln 10-34]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extendible legs as disclosed by Miller by including the electromechanical subsystem as taught by Hyde, in order to have provided improved extendable legs that can be cycled from a first height to a second height (See [Col 20 ln 10-34]) thereby eliminating the need for the user to directly adjust the height of the extendible legs themselves, and thus increasing the ease of use for the device. 
Thus, as now combined Miller as now modified by Hyde discloses extendable legs for cycling the plate from a first cyclic angle to a second cyclic angle (see Miller figures 7 and 8) an upper and lower portion separated by two central hinges (see Miller annotated figure 10c above) and an electromechanical subsystem for electromechanically cycling the extendible legs from a first height to a second height (see discussion of Hyde above). Thus it would be obvious to one of ordinary skill in the art that the combination of Miller as now modified by Hyde discloses the claimed limitations of electromechanically cycling the plate about the two central hinges from a first cyclic angle to a second cyclic angle as each defined with respect to the upper portion.
Miller as now modified by Hyde does not explicitly disclose wherein the electromechanical subsystem includes a rack and pinion assembly.
However, Green teaches an analogous electromechanical subsystem (140-142; see [Col 3 ln 13-24]; see Figure 2a and 2b) for changing an elevation of an analogous support plate (120; see [Col 3 ln 13-24]; see Figure 1; 120 being a smooth flat piece of material is therefore construed to be a plate); wherein the electromechanical subsystem (140-142) includes a stepper motor (see [Col 3 ln 13-24]) and a rack and pinion assembly (see [Col 3 ln 45-50]) for the purpose of facilitating linear movement along linear axis of the device (see [Col 3 ln 62-Col 4 ln 8]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electromechanical subsystem as disclosed by Miller as now modified by Hyde by including the rack and pinion assembly actuated by the analogous stepper motor as taught by Green in order to have provided an improved electromechanical subsystem that would add the benefit of facilitating linear movement along linear axis of the device (see [Col 3 ln 62-Col 4 ln 8]).
Miller as now modified by Hyde, and Green still does not explicitly disclose wherein the electromechanical subsystem is coupled between the upper portion and the two extendible legs. However, one of ordinary skill in the art would recognize that the electromechanical subsystem as taught by Hyde is located above the extendible legs (250; see figure 8). Thus the electromechanical subsystem as now combined would be positioned similarly above the extendible legs of Miller (positioned as indicated in Miller annotated figure 14 above) which as can be seen in the figure is between the upper portion and the two extendible legs. Therefore as now combined Miller as now modified by Hyde, and Green meets the limitation wherein the electromechanical subsystem is coupled between the upper portion and the two extendible legs. 
In regards to claim 13, Miller as now modified by Hyde and Green discloses the invention as discussed above.
Miller further discloses wherein the plate (12) is coupled to the extremity fixation apparatus (34) by one or more straps (30; see [0048]; see figures 5 and 6).
In regards to claim 14, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller further discloses wherein the extremity fixation apparatus (34) can be any one of: a leg brace, a leg cast, or an arm cast (see [0050] in reference to footwear is an orthotic boot, orthotic boot is considered to be a leg brace; see figures 5 and 6).
In regards to claim 16, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller further discloses wherein the at least two extendible legs (20) are made from one or more of metal, and plastic (see [0046]).
In regards to claim 17, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller further discloses further comprising at least two folding members (45; see [0057]; see figure 11) coupled to the bottom side (32) of the plate (12; see figure 11) and each configured to receive a corresponding of the at least two extendible legs (20) in the first angle (stored configuration; see [0057]; see figures 9 and 11).
In regards to claim 19, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller as now modified by Hyde, and Green does not disclose a positional sensor providing angular position of the plate. 
However, Green further teaches a positional sensor (sensor coupled to 142; see [Col 5 ln 45-54]; see Figure 2A) providing angular position of the plate (120; see [Col 5 ln 45-54] in reference to sensing the degree of rotation of 120) for the purpose of sensing the angular position of the plate (see [Col 5 ln 45-54]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the extremity support as disclosed by Miller as now modified by Hyde, and Green by including the positional sensor as further taught by Green in order to have provided an improved extremity support that senses that angular position of the plate (see [Col 5 ln 45-54]) thereby adding the further benefit of allowing the user to precisely determine the angle in which the user would want to set the plate at.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0312306 A1) in view of Hyde et al. (US 9,591,902 B1) (hereinafter Hyde) and Green Jr. et al. (US 7,697,971 B1) (hereinafter Green) as applied to claims 1-3, 5-6, 10, 12-14, 16-17, and 19  above, and further in view of Bierman (US 5,941,263 B1).
In regards to claim 4, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller as now modified by Hyde, and Green does not explicitly disclose wherein the plate is made from one or more of metal, and plastic.
However, Bierman teaches an analogous plate (12; see [Col 3 ln 39-49]; see Figure 1) wherein the plate (12) is made from one or more of metal, and plastic (see [Col 5 ln 15-29] in reference to 12 being made from molded fiberglass (fiberglass being a fiber reinforced plastic, reinforced with glass fibers)) for the purpose of creating a highly contoured design to comfortably support the user’s leg (see [Col 5 ln 14-29]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plate as disclosed by Miller as now modified by Hyde, and Green by using the molded fiberglass as taught by Bierman in order to have provided an improved plate that would add the benefit of creating a highly contoured design to comfortably support the user’s leg (see [Col 5 ln 14-29]).
In regards to claim 15, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller as now modified by Hyde, and Green does not explicitly disclose wherein the plate is made from one or more of metal, and plastic.
However, Bierman teaches an analogous plate (12; see [Col 3 ln 39-49]; see Figure 1) wherein the plate (12) is made from one or more of metal, and plastic (see [Col 5 ln 15-29] in reference to 12 being made from molded fiberglass (fiberglass being a fiber reinforced plastic, reinforced with glass fibers)) for the purpose of creating a highly contoured design to comfortably support the user’s leg (see [Col 5 ln 14-29]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the plate as disclosed by Miller as now modified by Hyde, and Green by using the molded fiberglass as taught by Bierman in order to have provided an improved plate that would add the benefit of creating a highly contoured design to comfortably support the user’s leg (see [Col 5 ln 14-29]).
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0312306 A1) in view of Hyde et al. (US 9,591,902 B1) (hereinafter Hyde) and Green Jr. et al. (US 7,697,971 B1) (hereinafter Green) as applied to claims 1-3, 5-6, 10, 12-14, 16-17, and 19  above, and further in view of Nakatani (US 2013/0313384 A1).
In regard to claim 11, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller as now modified by Hyde, and Green does not disclose wherein the positional sensor is a digital level.
However, Nakatani teaches an analogous plate (1; see [0023]; see Figure 1), analogous extendable legs (12; see [0025]; see Figure 1) which extend to adjust an angle of the plate (1), and an analogous positional sensor (24; see [0027]; see Figure 2); wherein the positional sensor (24) is a digital level (see [0086]) for the benefit of providing a user-friendly menu with an easy to read, digital display of the angular position, and providing consistent precision and reliability due to the automation of the digital level (as evidenced by https://wecivilengineers.wordpress.com/2018/09/02/features-advantages-of-digital-level-surveying/#:~:text=ADVANTAGES%20OF%20DIGITAL%20LEVEL&text=Measurement%20of%20consistent%20precision%20and,has%20been%20claimed%20by%20manufacturers)).  
Therefore is would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the positional sensor as disclosed by Miller as now modified by Chetlapalli, Hyde, and Green, by utilizing a digital level as taught by Nakatani in order to have provided an improved positional sensor that would add the benefits of providing a user-friendly menu with an easy to read, digital display of the angular position, and providing consistent precision and reliability due to the automation of the digital level (as evidenced by https://wecivilengineers.wordpress.com/2018/09/02/features-advantages-of-digital-level-surveying/#:~:text=ADVANTAGES%20OF%20DIGITAL%20LEVEL&text=Measurement%20of%20consistent%20precision%20and,has%20been%20claimed%20by%20manufacturers)).  
In regards to claim 20, Miller as now modified by Hyde, and Green discloses the invention as discussed above.
Miller as now modified by Hyde, and Green does not disclose wherein the positional sensor is a digital level.
However, Nakatani teaches an analogous plate (1; see [0023]; see Figure 1), analogous extendable legs (12; see [0025]; see Figure 1) which extend to adjust an angle of the plate (1), and an analogous positional sensor (24; see [0027]; see Figure 2); wherein the positional sensor (24) is a digital level (see [0086]) for the benefit of providing a user-friendly menu with an easy to read, digital display of the angular position, and providing consistent precision and reliability due to the automation of the digital level (as evidenced by https://wecivilengineers.wordpress.com/2018/09/02/features-advantages-of-digital-level-surveying/#:~:text=ADVANTAGES%20OF%20DIGITAL%20LEVEL&text=Measurement%20of%20consistent%20precision%20and,has%20been%20claimed%20by%20manufacturers)).  
Therefore is would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the positional sensor as disclosed by Miller as now modified by Hyde, and Green, by using a digital level as taught by Nakatani in order to have provided an improved positional sensor that would add the benefits of providing a user-friendly menu with an easy to read, digital display of the angular position, and providing consistent precision and reliability due to the automation of the digital level (as evidenced by https://wecivilengineers.wordpress.com/2018/09/02/features-advantages-of-digital-level-surveying/#:~:text=ADVANTAGES%20OF%20DIGITAL%20LEVEL&text=Measurement%20of%20consistent%20precision%20and,has%20been%20claimed%20by%20manufacturers)).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Reynolds (US 6,799,592 B1) which discloses an analogous extremity support (11; see [Col 2 ln 53-64]; see figure 1) comprising an analogous plate (29; see figure 2), at least one hinge (35; see figure 2) couples to the bottom surface and about the distal end of the plate (25; see figure 2), at least two extendible legs (75, 77; see figure 1) articulable about a corresponding hinge (35) from a first angle (see figure 4) to a second angle (see figure 3) with respect to the plate (29); each of the two extendible legs (73 and 75) configured to provide support for the plate (29) in the vertical direction at the second angle (see figures 2-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754